Citation Nr: 0009177	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  98-05 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hepatitis B and C.

2.  Entitlement to service connection for a bilateral hand 
disorder.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1969 to 
June 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision in 
which the RO denied service connection for hepatitis B and C, 
a bilateral hand disorder, and hearing loss in the left ear.  
The veteran appealed and requested a hearing at the RO before 
a member of the Board.  In March 2000, the veteran appeared 
at the RO before the undersigned Acting Member of the Board 
in Washington, D.C., for a videoconference hearing in lieu of 
a Travel Board hearing.  At his hearing, the veteran 
submitted a written withdrawal of his appeal on the issue of 
entitlement to service connection for hearing loss in the 
left ear.  As such, that issue is not before the Board for 
appellate consideration.

The issue of entitlement to service connection for a 
bilateral hand disorder will be addressed in the REMAND 
following the decision below.


FINDING OF FACT

No competent medical evidence has been presented to show that 
hepatitis B or C is attributable to the veteran's military 
service.


CONCLUSION OF LAW

The veteran has not presented a well-grounded claim of 
service connection for hepatitis B and C.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

In order to establish service connection for a disability, 
there must be evidence that such disability is due to disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110 (West 1991).  If a disability is not shown to be 
chronic during service, service connection may nevertheless 
be granted when there is a continuity of symptomatology since 
service.  38 C.F.R. § 3.303(b) (1999).  A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and injury or disease incurred in or 
aggravated by service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

The threshold question in this case is whether the veteran 
has presented a well-grounded claim of service connection for 
hepatitis B and C.  A well-grounded claim is one which is 
plausible.  38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  If the veteran has not presented a well-
grounded claim, the claim must fail and there is no further 
duty to assist in the development of the claim.  Id.  A well-
grounded claim requires more than an allegation; the claimant 
must submit supporting evidence.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  Furthermore, the evidence must justify a 
belief by a fair and impartial individual that the claim is 
plausible.  Id.  Generally, in order for a claim of service 
connection to be well grounded, there must be competent 
evidence of a current disability (medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Evidentiary assertions by the veteran must be accepted as 
true for the purpose of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The appellant contends that he currently has hepatitis B and 
C and that it is related to his military service.  Initially, 
the veteran indicated that he contracted hepatitis B and C as 
a result of intravenous drug use that started while he was in 
Vietnam.  More recently, he has stated that he could have 
contracted hepatitis as a result of two other in-service 
incidents.

Following a review of the entire claims folder, the Board 
finds that the veteran's claim of service connection for 
hepatitis B and C is not well grounded.  The veteran's 
service medical records show that he was treated in service 
for heroin addiction; he participated in a drug 
rehabilitation program in April 1971.  Thereafter, the 
veteran continued to take LSD on multiple occasions.  The 
veteran was recommended for an administrative separation from 
service due to his drug abuse.

Post-service treatment records reveal that the veteran was 
first diagnosed as having hepatitis B and C in July 1997.  At 
that time, the veteran reported a history of intravenous drug 
use in service in Vietnam.  The veteran denied using alcohol 
and reported no history of blood transfusions.

In a statement received at the RO in March 2000, the veteran 
indicated that in addition to his intravenous drug use in 
service, he had two other incidents in which he could have 
contracted hepatitis:  (1) he reported having received dental 
treatment against his will in nonsterile conditions while 
sitting outside on a folding chair, wherein the same dental 
instruments were used as the dentist went down the line and 
treated each serviceman; (2) he indicated that he was a medic 
for the first three months and was in full contact with open 
wounds using his bare hands to treat them.

At his videoconference hearing before the undersigned Acting 
Member of the Board in March 2000, the veteran testified that 
he first learned he had hepatitis in June 1997.  He said 
that, although he did have a drug problem for a little while 
in service, he believed that he contracted hepatitis in 
service from exposure to tainted blood and not from 
intravenous abuse of drugs.  He said that he only used a 
needle a couple of times to abuse drugs.  He related 
incidents involving dental work received in service as well 
as episodes in which the veteran took people's stitches out 
without any rubber gloves.  He denied any treatment in 
service for any condition resulting from his exposure to 
blood in service.  He also denied any treatment for hepatitis 
until many years after service.

As noted, the service medical records are negative for 
evidence of hepatitis having been diagnosed in service.  More 
importantly, however, there is no medical nexus evidence of 
record that links the veteran's currently diagnosed hepatitis 
to any incident of military service or to continued symptoms 
since service.  Specifically, there is no medical evidence 
attributing the veteran's hepatitis to the incidents he 
described as having occurred in service.  Because no medical 
nexus evidence has been presented regarding this claim, the 
claim is not well-grounded.

To the extent that the veteran attributes his hepatitis to 
drug use in service, the Board notes that, for all claims 
filed after October 31, 1990, disease or injury will not be 
deemed to have been incurred in the line of duty if it is the 
result of the abuse of alcohol or drugs.  38 U.S.C.A. § 105 
(West 1991); 38 C.F.R. § 3.1 (m) (1999).  

As the veteran has failed to meet his initial burden of 
submitting evidence of a well grounded claim of entitlement 
to service connection for hepatitis B and C, VA is under no 
duty to assist him in developing the facts pertinent to that 
claim.  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
1468 and Morton v. West, 12 Vet. App. 477 (1999).  Against 
this background, and in the absence of medical evidence that 
links the current hepatitis to any incident of service, the 
claim of service connection for hepatitis must be denied.



ORDER

As a well-grounded claim has not been submitted, service 
connection for hepatitis B and C is denied.



REMAND

The veteran contends that service connection should be 
granted for a bilateral hand disorder.  Specifically, the 
veteran has maintained that he has numbness in both hands.

The service medical records are negative for complaints, 
treatment or diagnosis involving or affecting the hands.  
Post-service treatment records are also negative for 
diagnosis of a bilateral hand disorder.

In his February 1998 notice of disagreement, however, the 
veteran indicated that he had received treatment for his 
bilateral hand condition at the Bay Pines, Florida, VA 
Medical Center (VAMC) within six months of his discharge from 
service.  Appellate review of the claims folder reflects that 
the RO asked the Bay Pines, Florida, VAMC for treatment 
records of the veteran dated in 1971 or 1972.  A hand-written 
note on a deferred rating decision sheet indicated that there 
were no records in AMIE, the computerized record system; a 
further note indicated an intent to attempt retrieval of a 
hard copy of the veteran's treatment records.  No records 
from Bay Pines, Florida, were ever received or associated 
with the claims folder.  The Board is required to obtain 
these VA treatment records, if they exist, and all pertinent 
VA treatment records, as they are constructively in the 
possession of VA adjudicators.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).

The veteran testified at his hearing in March 2000 that he 
had problems with his hands in service but never sought any 
treatment.  He stated that he was seen at the Bay Pines, 
Florida, VAMC in 1971; he stated that he was given pills but 
said that he was not diagnosed as having any disorder.  There 
are no records from the Bay Pines VAMC in the claims folder.  
The veteran reported that in approximately 1977, a doctor 
told him he had carpal tunnel syndrome and wanted to perform 
surgery on both hands; the veteran said he would return when 
he could no longer stand the numbness in his hands.  He has 
not undergone any surgical procedure on his hands.  The 
veteran did not identify the name of the doctor who diagnosed 
carpal tunnel syndrome.  Thereafter, the veteran indicated 
that Dr. West, a chiropractor in St. Petersburg, Florida, 
told him in 1981 or 1982 that his hand problem stemmed from 
an upper back and neck disorder.  The veteran said that he 
was taking Motrin for this condition.  One week before the 
date of his hearing, the veteran was seen at the VA hospital 
and diagnosed as having arthritis between the 5th and 6th 
vertebrae.  He was told that his neck was out of alignment.  
These VA records are not currently in the claims folder.  

VA has a duty to assist the veteran in the development of the 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1999).  The United States Court 
of Appeals for Veterans Claims (known as the United Stated 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter "the Court") has held that the duty to assist 
the veteran in obtaining and developing available facts and 
evidence to support his claim includes obtaining medical 
records to which the veteran has referred and obtaining 
adequate VA examinations; the Court has also stated that the 
Board must make a determination as to the adequacy of the 
record.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  VA has 
a duty to search for VA records sought by the claimant.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  If there is 
something in the record to suggest that evidence exists which 
could make the veteran's claim well-grounded, VA has the duty 
to inform the veteran of his right to submit that evidence.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  On remand, the RO 
should obtain any pertinent medical records, to include VA 
and non-VA records.

The case is REMANDED to the RO for the following actions:

1.  The RO should contact the veteran and 
ask him to identify the VA facility where 
he received treatment one week before his 
videoconference hearing in March 2000.  
Based on his response, and with 
appropriate releases from the veteran, 
the RO should obtain a copy of all 
medical records pertaining to treatment 
of the service-connected disability from 
the identified source(s), to include 
records from Dr. West in St. Petersburg, 
Florida, referenced by the veteran in his 
hearing testimony, and associate them 
with the claims folder.

2.  The RO should obtain a complete copy 
of any treatment records related to a 
bilateral hand disorder from the Bay 
Pines, Florida, VAMC and any other VA 
facility identified by the veteran in 
paragraph one above.

3.  When the above development has been 
completed, the RO should review the 
entire record and ensure that all 
development requested in this remand has 
been complied with in full.  If any 
deficiency is present in the record, 
corrective action should be taken.

4.  Thereafter, the RO should conduct any 
additional indicated development and 
review the issue of service connection 
for a bilateral hand disorder.  If the 
benefit sought on appeal remains denied, 
a supplemental statement of the case 
(SSOC) should be issued.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this remand is to procure clarifying data and to comply 
with governing adjudicative procedures.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition of the remanded issue.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for further development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals


 



